DETAILED ACTION
Claims 1-11 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Lobe not teaching or suggesting the claim limitations directed to an industrial machine.  In the current rejection, Narutani is utilized to teach the claim limitations directed to an industrial machine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0125837 (Lobo) in view of U.S. Patent Application Publication No. 2012/0239978 (Narutani).


Claim 1:
The cited prior art describes an optimization device comprising: (Lobo: “This invention relates generally to computing devices, and more specifically to methods and systems for redundant exception handling code removal.” Paragraph 0001; “The present disclosure allows for the identification and removal of redundant code in programs. Compiled object files for the program may be optimized at link time by removing redundant exception handling code. The identification and removal of redundant code in a program may allow the optimized program to be a smaller size than an unoptimized version of the program including the redundant code. As such, the optimized program may occupy less space in cache, memory, and/or various storage media. Additionally, the optimized program may have improved runtime performance over an unoptimized version of the program due to improved paging, caching, and exception table lookup.” Paragraph 0053)

Lobo does not explicitly describe an industrial device and interactions therewith as described below.  However, Narutani teaches the industrial device and interactions therewith as described below.  
a storage unit configured to store an association between an industrial machine and an optimizing process to be performed on a first program executed in the industrial machine; (Narutani: see the test source program 370 on the storage unit utilized to generate the first test program 390 used in a simulator and the second test program 392 used in a controller (i.e., association) and the test programs 390, 392 are utilized to determine test execution time (i.e., optimizing process) as illustrated in figure 7; “A simulator object program (first test program) 390 is generated from the test source program 370 by using a simulator compiler 380. Also, a controller object program (second test program) 392 is generated from the test source program 370 by using a controller compiler 382.” Paragraph 0137; “The execution time of the second test program 392 is measured by executing the second test program 392 by a controller A, and the data of a second test execution time, which is the execution time of the second test program 392, is acquired.” Paragraph 0138)
a block analysis unit configured to receive the first program for the industrial machine and to analyze a preparatory function code or an auxiliary function code for each of a plurality of blocks included in the first program; (see the analysis in Lobo and the receiving a program in Narutani; Lobo: “With respect to operation 201, the at least one processing unit 102 may create a call graph for a program stored in the at least one memory 103 and/or the at least one storage medium 104. Caller/callee relationships among one or more functions in the program may be described in the call graph.” Paragraph 0034; “In a first operation 201, create a call graph for a program that has been translated from source code.  In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.” Paragraph 0033; “The operation 202 of analyzing the call graph to identify redundant exception handling code in the program may involve utilizing the call graph to identify at least one function which includes at least a portion of the redundant exception handling code.” Paragraph 0035; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043; Narutani: see the test source program 370 on the storage unit utilized to generate the first test program 390 used in a simulator and the second test program 392 used in a controller (i.e., association) and the test programs 390, 392 are sent to the simulator 324a and controller, respectively, as illustrated in figure 7;)
a code processing unit configured to perform the optimizing process on the preparatory function code or the auxiliary function code in a plurality of successive blocks based on a result of the analysis by the block analysis unit and optimize the first program; and (Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033; “The operation 203 of removing the redundant exception handling code from the program may comprise removing redundant exception handling code included in at least one function. The operation 203 of removing the redundant exception handling code from the program may comprise removing at least one entry for the at least one function from an exception lookup table. Removing the at least one entry for the at least one function from the exception lookup table may comprise deleting the entry and compressing the exception lookup table such that the memory footprint (the amount of memory required to contain the exception lookup table) of the exception table is reduced by the size of the at least one entry.” Paragraph 0041; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043)
a program generation unit configured to generate the first program optimized by the code processing unit as a second program to be sent to the industrial machine. (see the program sent to the controller in Narutani and the code optimized program in Lobo; Lobo: “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042; Narutani: “The generated second control program 342 is transferred to a controller B, and is executed by the controller B. Note that the controller A and the controller B can be regarded as the same model in terms of the execution time.” Paragraph 0147)
One of ordinary skill in the art would have recognized that applying the known technique of Lobo, namely, removing redundant code, with the known techniques of Narutani, namely, displaying information and estimating execution time for control programs, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lobo to optimize code by removing redundant code with the teachings of Narutani to display various data including the estimated execution time for control programs would have been recognized by those of ordinary skill in the art as resulting in an improved optimization system (i.e., displaying information and the estimated execution time for an optimized control program of Lobo based on the teachings of displaying various information for a control program in Narutani).

Claim 2:
The cited prior art describes the optimization device according to claim 1, 
wherein the code processing unit includes a deletion processing unit configured to delete the preparatory function code from every block other than a first block among the plurality of successive blocks in a case where the preparatory function code in one block is not a code that only affects the one block, and (Lobo: see the successive blocks of Main(), Bar(), Yoo() and Xoo() and the deletion of the stack unwind code for Bar() and Yoo() as the stack unwind code is redundant as illustrated in figures 3A, 3B and as described in paragraphs 0043, 0044, 0045, 0046; “The stack unwind code in functions Bar( ) and Yoo( ) is redundant as no function in their callee chain is capable of throwing an exception. Therefore, the stack unwind code in functions Bar( ) and Yoo( ) may be removed, as illustrated by the shading of functions Bar( ) and Yoo( ) in FIG. 3B.” paragraph 0044)
the preparatory function code in the one block is the same as a preparatory function code in any other block adjacent to the one block. (Lobo: see the stack unwind code functions as described in paragraphs 0043, 0044, 0045, 0046; “Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain” paragraph 0043)

Claim 6:
(Lobo: “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042)

Claim 7:
The cited prior art describes the optimization device according to claim 1, wherein the program generation unit generates the second program as a new program differing from the first program. (Lobo: see the deletion of the code from the program (i.e., new program) as illustrated in figures 3C, 3D and as described in paragraph 0045; “In operation 204, concatenate the program into a binary file after the redundant exception handling code has been removed and/or store the program to a machine readable medium after the redundant exception handling code has been removed.” Paragraph 0033; “The at least one processing unit 102 may concatenate the program into a binary file after the redundant exception handling code has been removed. The at least one processing unit 102 may store the program to the at least one storage medium 104 after the redundant exception handling code has been removed. The at least one processing unit 102 may also concatenate the program into a binary file after the redundant exception handling code has been removed and then store the binary file to the at least one storage medium 104.” Paragraph 0042)

Claim 8:
The cited prior art describes the optimization device according to claim 1, further comprising an information output unit configured to output information indicating content of the process performed by the code processing unit to a block immediately before or after a block including the processed preparatory function code or the processed auxiliary function code. (Lobo: “FIG. 3C illustrates code for function Yoo( ) and corresponding sections of the exception lookup table of the program for function Yoo( ). As is illustrated, function Yoo( ) includes code L1 to call function Xoo( ) and stack unwind code L_ex1 for the function call to function Xoo( ). The exception lookup table includes entry1 which references code L1 and stack unwind code L_ex1, specifying that if function Xoo( ) throws an exception the stack unwind code for L1 is located at L_ex1. However, as stated above, function Xoo( ) is not capable of throwing an exception and the stack unwind code for function Yoo( ) is redundant and can be deleted. FIG. 3D illustrates the stack unwind code deleted from the code for function Yoo( ) and entry1 deleted from the exception lookup table. Thus, the size of the program and the exception lookup table has been reduced.” Paragraph 0045)

Claim 10:
Lobo does not explicitly describe a display unit as described below.  However, Narutani teaches the display unit as described below.  
The cited prior art describes the optimization device according to claim 1, further comprising a display unit configured to display information indicating content of the process performed by the code processing unit. (see the display of analysis data in Narutani and the call graph analysis in Lobo; Narutani: see the display of the sequence, motion, and I/O components of the tasks as illustrated in figures 8, 9 and as described in paragraphs 0186, 0176; Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033)
Lobo and Narutani are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Lobo does not explicitly describe a display unit as described below.  However, Narutani teaches the display unit as described below.  
The cited prior art describes the optimization device according to claim 10, wherein the display unit displays an estimated value of an execution time of the generated second program based on the process performed by the code processing unit. (Narutani: see the display of the estimated execution time for tasks A and B as illustrated in figures 8, 9 and as described in paragraphs 0173, 0174, 0186; see the first control program 340 and second control program 236 generated from the control source program 330 as illustrated in figure 6 and as described in paragraphs 210, 0113; “In the example of the display screen of estimated execution time shown in FIG. 8, the control programs A and B shown in FIG. 4 are subjected to execution time estimation. In the display screen, the control program A and the control program B are respectively indicated as "TASK A" and "TASK B".” paragraph 0174)
Lobo and Narutani are combinable for the same rationale as set forth above with respect to claim 1.





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0125837 (Lobo) in view of U.S. Patent Application Publication No. 2012/0239978 (Narutani) and further in view of U.S. Patent Application Publication No. 2010/0063608 (Miller).


Claim 9:
Narutani and Narutani do not explicitly describe a human-display interface or input unit as described below.  However, Miller teaches the human-display interface and the input unit as described below.  

a human-machine interface; and (Miller: “Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2.” Paragraph 0018)
an input unit configured to receive, from an operator, a selection of the industrial machine in which the first program is to be executed, using the human-machine interface, (Miller: “Further, the operator interface 12 includes an operator input device that allows an operator to control and enter data into the PNC system 2 and a PLC output device that provides a visual display for an operator to receive feedback and process information, as described in further detail below. Additionally, in the present embodiment, one or more part program(s) 19 are installed (or pre-installed prior to operation) upon the PNC system 2.” Paragraph 0018; “Further, the method includes receiving a second selection signal at the operator interface indicating a second selection of a machine tool that is to perform a process in accordance with the selected part program, decoding the selected part program into commands and associated real value axis positions, and storing the commands and associated real value axis positions and generating instructions to execute the commands. Additionally, the method includes communicating the commands and associated real value axis positions at least indirectly to both the operator interface and machine tool, so that the machine tool operates based upon the selected part program and so that a representation of an execution of the selected part program is displayed at the operator interface.” Paragraph 0008; “a select sub-screen 35 allows an operator to select one or more machine tool(s) 8 or machine tool portion(s) the selected program is assigned to run on” paragraph 0031)
wherein the code processing unit changes the process to be performed on the first program based on the selected industrial machine. (see the differences based on a selected machine in Miller and the processing in Lobo; Miller: “As discussed above, the PNC system 2 can be used to control multiple machine tools 8 and run multiple part programs/processes either simultaneously or sequentially. Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; Lobo: “In a second operation 202, analyze the call graph to identify redundant exception handling code in the program.  In a third operation 203, remove the redundant exception handling code from the program.” Paragraph 0033; “The operation 203 of removing the redundant exception handling code from the program may comprise removing redundant exception handling code included in at least one function. The operation 203 of removing the redundant exception handling code from the program may comprise removing at least one entry for the at least one function from an exception lookup table. Removing the at least one entry for the at least one function from the exception lookup table may comprise deleting the entry and compressing the exception lookup table such that the memory footprint (the amount of memory required to contain the exception lookup table) of the exception table is reduced by the size of the at least one entry.” Paragraph 0041; “By way of example of method 200, FIG. 3A illustrates a call graph 300 of a program. The call graph 300 illustrates that function Main( ) calls functions Foo( ), Zoo( ), and Bar( ). Function Foo( ) calls functions Moo( ), Yoo( ) and Bar( ). Function Bar( ) calls functions Yoo( ) and Woo( ). Function Moo( ) calls function Xoo( ). Function Yoo( ) calls function Xoo( ). Functions Main( ), Foo( ), Bar( ), Moo( ), and Yoo( ) may include stack unwind code in the event that an exception is thrown by a function in their callee chain. Functions Zoo( ), Xoo( ), and Woo( ) may not include stack unwind code as functions Zoo( ), Xoo( ), and Woo( ) do not call another function.” Paragraph 0043)
One of ordinary skill in the art would have recognized that applying the known technique of Lobo, namely, removing redundant code, and the known techniques of Narutani, namely, displaying information and estimating execution time for control programs, with the known techniques of Miller, namely, programming a numerical control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lobo to optimize code by removing redundant code and the teachings of Narutani to display various data including the estimated execution time for control programs with the teachings of Miller to program a numerical control system using machine selection and programs would have been recognized by those of ordinary skill in the art as resulting in an improved optimization system (i.e., optimizing code based on machine selection of Lobo based on the teachings of displaying various information for a control program in Narutani and the teachings of configuring code based on machine selection in Miller).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0019770 (Kawahito) describes changing the execution order of the instructions.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Christopher E. Everett/Primary Examiner, Art Unit 2116